GROSSCUP, Circuit Judge
(dissenting). I am reluctantly compelled to dissent from this opinion. The conduct of the plaintiff below, on the inquiry respecting contributory negligence, must be surveyed, not from the point of view of the flagman, or of the people across the track, but from the point of view of the plaintiff himself. It was his judgment — made up through his own eyes and ears— that governed him; and, so far as contributory negligence is concerned, he can not be held to an exercise of judgment such as might nave followed upon another environment. t
What, then, was the state of things occurring that day, as they presented themselves to him? Arriving at th'> railroad crossing, the plaintiff in error found himseif behind a w¡.,, )ii already stopped by the flagman.' A train going into the city was seen to be the cause of the obstruction. When the train had cleared the track it continued to hide the view toward the city as far as the boulevard crossing, beyond which, an embankment intervening, no further view *879was obtainable. The street was itself, so far as he could see, clear for passage, and as to danger from the direction of the city, his safety, so long as the ingoing train intervened, lay either in remaining where he was, or putting faith upon the outlook of the flagman.
At this moment the flagman left the track, and proceeded toward the shanty. The occupants of the wagon in front — though no inquiry to that effect was made of them on the trial — doubtless accepted this as a signal of safety, and started to cross. The plaintiff in error followed, and though those preceding got over in safety, was caught by an outgoing train suddenly emerging from behind the ingoing train. Had he disregarded the flagman, acting wholly upon his own outlook, he probably would have remained where he was, until the ingoing train had ceased to obstruct his view, and would thus have escaped injury. Relying undoubtedly, however, upon the flagman to make up for his own defect of outlook, he was led upon the track, and received the injury.
There is no question that a traveller on the highway, approaching a railroad crossing, must use his ears, and look in both directions. The railway is itself a signal of danger. Dependent solely upon his own senses, without aid from others, he must give full exercise to his senses. Had there been no flagman — had the plaintiff in error, by being alone, been required, without aid, to look out for himself— there would be no difference between the opinion of the majority and myself.
But in the case under review the plaintiff in error did not feel himself unaided. By ordinance of the city, a protector had been placed upon the tracks. The plaintiff in error had a right to rely — at least, so far as his own outlook was obstructed — upon the outlook of this protector. The withdrawal of the flagman, as seen by him, and the people in front of him, was notice that the track was clear, and that it was safe to cross. Railway Co. v. Schneider, 45 Ohio St. 678, 17 N. E. 321; Pennsylvania Co. v. Stegemeier, 118 Ind. 305, 20 N. E. 843; Sweeny v. Railroad Co., 10 Allen, 368. I do not apprehend that the application of this rule would be disputed if the view of the plaintiff in error cityward had been cut off by some fixed obstruction. In fact the obstruction was not fixed. It was a moving train that would give a clear view as soon as it had gone a little way toward the city. But, does this fact — that the obstruction to the view was temporary — make any real difference? Had it, by reason of its temporariness, any the less an effect upon the mind of the plaintiff in error? Would an ordinarily prudent man, accustomed to rely, where his view was obstructed, upon tlu> outlook of the flagman, stop to think that, on this particular occasion, he could, by waiting, see for himself, and thus avoid the need of reliance upon the flagman?
At most city crossings the necessity for a prompt crossing is. strenuous. A long procession of vehicles awaits the opening of the gates, or the signal of the flagman. There can be no such delay — • no time for that careful surveillance, on the part of each passer,— as a country crossing admits. There is pressure from both directions on the highway, and from both directions on the railroad. A *880looker-out, who has no other diversion, is an essential safeguard tó the passers on the highway.
The city passer, compelled, under such circumstances, to take his cue-from the flagman, falls naturally into that habit. The flagman, habitually, becomes his guide. A busy crossing, in this way, works with the precision of a machine. There is not — and, in the nature of things, cannot be — a large exercise of individual judgment. It is, in niy judgment, straining the actual facts to say that a prudent-man, thus accustomed to feel his-way across these crossings, will, his own view cut off, stop to ask himself if the obstruction is but temporary. Will he not, more naturally, press on, as he would at the other crossings? He may, in following this habit, be dull, but the ordinance is for him, as well as for the keenly alert. It is meant for the man who, on similar occasions, is invited to trust to the flagman, as well as for the man who lets no o'ccasion escape to trust any eyes not his own. It certainly was not designed to lead the unwary into an ambushed danger — a consequence that the conduct of this flagman visited upon the plaintiff below.
Nor can I concur that the plaintiff in error’s conduct, in refusing to back his team off the track, must be regarded as negligence in law. ' There was - considerable testimony tending to show that his horses had already reached the track on which he was afterwards struck.- In this situation — with his horses entering upon the track, and the flagman seen by him, for the first time, in an attempt to stop him — his conduct is described by himself as follows: “After he” (the-.flagman) “hollered out I looked first to the west; then I looked to the east — my horses were just then entering on the track. That was the first-tíme I saw the passenger train. Should judge its engine was 150 feet away, may be more; could not say, because it was just a glance I got of it. I saw the position I was in and had to get out of it. Did not look for distances. I had to go ahead. Did not -use a whip;- I hollered at the horses, and they jumped quick.” And again-, describing his decision to go ahead, and the reasons for it, he said: “Yes, I must' get off the track and out of danger; ■ going ahead was the quickest I could get out of danger.”
Where a traveller, through the negligence of the railway, is placed in a situation where he must adopt a perilous alternative — or where, in the terror of an emergency, he acts imprudently, even wildly — • there can be no imputation of contributory negligence. Beach, Gontrib. Neg. § 40. “If,” as Lord Ellenborough said, (Jones v. Boyce., 1 Starkie, 493,)' “I place a man in such a situation that he must adopt a perilous alternative, J am responsible for the consequences.”
. The negligence of the raüway company consists, primarily, in requiring the flagman to perform two inconsistent functions. He could not, in the nature of things, retire to operate the semaphore, without creating such misunderstanding as would lead on, to their peril, the passers on the highway. The root of this accident is not in the plaintiff in error’s failure to exercise a high intelligence, but in the defendant in error’s effort to make one man fill, simultaneously, two places at war. with each other.
Judgment affirmed.